Cohn, J.
(dissenting on Appeal No. 1). The guaranty agreement, dated November 12, 1926, provides as follows: “ This is intended as a continuing guaranty applying to all present indebtedness and to all sales made by you to Louis Melfi until the same is revoked by me in writing to the Texas Company at its office in 17 Battery. * * * Mrs. D. Melfi.” The language of the letter of cancellation of this guaranty mailed to plaintiff by defendant’s husband was neither clear nor explicit. In the notice of alleged cancellation written upon the stationery of defendant’s husband and signed by the husband and by the defendant, there was not the slightest attempt to make specific reference to the guaranty or to apprise plaintiff that the pirrase “ all contracts ” was ever intended to cover the continuing guaranty executed by defendant alone over twelve years before. In order to revoke a contract of guaranty the language used to do so must be clear and unequivocal. (28 C. J. 929;17 C. J. S., Contracts, § 402; American Steel & Wire Co. v. Richardson, 191 Mich. 549, 554; 158 N. W. 34; Lanusse v. Barker, 3 Wheat. [16 U. S.] 101; Gamble v. Cuneo, 21 App. Div. 413, 415; affd., 162 N. Y. 634.) The purported notice here does not meet that test.
Moreover, from the evidence in this case it is obvious that defendant never intended to include the contract of guaranty in the notice of cancellation and the trial court was correct in so deciding. The court had the right to find that defendant’s husband had authority to bind defendant by the admission that she had forgotten about the guaranty. While the mere marital relation does not of itself make the husband an agent of his wife, he may nevertheless become an agent for her and the agent’s admissions *540are then admissible against her. (Wigmore on Evidence [3d ed.], § 1078, subd. 5.) In the circumstances of this case there was an issue of fact as to whether the husband was acting as an agent for his wife. Although defendant was in the courtroom throughout the trial, she did not attempt to contradict the testimony given by her husband or by plaintiff’s attorney to the effect that she had made the admission that “ her best recollection was that she never had signed such a letter of guaranty.’’
I, accordingly, dissent and vote to affirm.
On Appeal No. 1: Judgment reversed, with costs, and judgment directed in favor of the defendant, with costs. Settle order on notice.
On Appeal No. 2: Appeal from, order denying motion for a new trial on the ground of newly-discovered evidence unanimously dismissed.